      Case 1:19-cv-00632-HSO-LRA Document 10 Filed 08/07/20 Page 1 of 8




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION


 DOUGLAS B. BIBBS                             §                      PETITIONER
                                              §
                                              §
 v.                                           §    Civil No. 1:19cv632-HSO-LRA
                                              §
                                              §
 PELICIA HALL                                 §                    RESPONDENT




  ORDER OVERRULING PETITIONER’S [8] OBJECTION; ADOPTING
   MAGISTRATE JUDGE’S [7] REPORT AND RECOMMENDATION;
GRANTING RESPONDENT’S [5] MOTION TO DISMISS; AND DISMISSING
  [1] PETITION FOR WRIT OF HABEAS CORPUS WITH PREJUDICE

      This matter comes before the Court on Petitioner Douglas B. Bibbs’s

Objection [8] to the Report and Recommendation [7] of United States Magistrate

Judge Linda R. Anderson, which recommended that Respondent Pelicia Hall’s

Motion to Dismiss [5] be granted and that Petitioner Douglas B. Bibbs’s Petition for

Writ of Habeas Corpus [1] be dismissed with prejudice as untimely. After due

consideration of the Motion [5], the Report and Recommendation [7], Petitioner’s

Objection [8], the record, and relevant legal authority, the Court finds that

Petitioner’s Objection [8] should be overruled, that the Magistrate Judge’s Report

and Recommendation [7] should be adopted, that Respondent’s Motion to Dismiss

[5] should be granted, and that the Petition for Writ of Habeas Corpus [1] should be

dismissed with prejudice.
      Case 1:19-cv-00632-HSO-LRA Document 10 Filed 08/07/20 Page 2 of 8




                                 I. BACKGROUND

A.     Factual background

       On or about June 21, 2013, Petitioner Douglas B. Bibbs (“Petitioner” or

“Bibbs”) pleaded guilty in the Circuit Court of Pearl River County, Mississippi, to a

charge of armed robbery. See Ex. “A” [5-1] at 1-4, 18. On July 19, 2013, Bibbs was

sentenced to a term of 25 years in the custody of the Mississippi Department of

Corrections, with 20 of those years to serve as a term of imprisonment and 5 years

to serve on post-release supervision. See id. at 26. Bibbs did not appeal, as there

is no direct appeal from a guilty plea under Mississippi law. See Miss. Code Ann. §

99-35-101 (“where the defendant enters a plea of guilty and is sentenced, then no

appeal from the circuit court to the Supreme Court shall be allowed”); Wrenn v.

State, 121 So. 3d 913, 915 (Miss. 2013) (holding that there is no right to appeal

when a conviction is the result of a guilty plea, and “a defendant challenging a

conviction entered as [a] result of guilty plea can do so only under the Post

Conviction Relief Act”).

       Over two years after Bibbs was sentenced, on October 28, 2015, he filed a pro

se “Verified Petition for Post-Conviction Relief” (“PCR motion”) in the Pearl River

County Circuit Court. See Ex. “B” [5-2] at 1-7. Bibbs’s PCR motion was denied on

November 18, 2015, see Ex. “C” [5-3] at 1-3, and Bibbs appealed this denial, see Ex.

“D” [5-4] at 1. The Mississippi Court of Appeals affirmed the circuit court’s

dismissal of Bibbs’s PCR motion. See id. at 3. Bibbs sought rehearing, but the

Mississippi Court of Appeals denied his request on October 9, 2018. See Ex. “E” [5-

5] at 1.
                                           2
     Case 1:19-cv-00632-HSO-LRA Document 10 Filed 08/07/20 Page 3 of 8




B.    Procedural history

      On September 13, 2019, Bibbs signed a Petition [1] under 28 U.S.C. § 2254,

seeking a writ of habeas corpus from this Court, which was filed of record on

September 23, 2019. Pet. [1] at 1-15. Respondent Pelicia Hall (“Respondent”) has

filed a Motion to Dismiss [5], arguing that Bibbs’s claims should be dismissed with

prejudice as untimely pursuant to 28 U.S.C. § 2244(d). See Mot. [5] at 3-5. In the

event the Court finds the Petition timely, Respondent alternatively argues that

Bibbs’s claims are unexhausted and procedurally defaulted because he failed to

petition the Mississippi Supreme Court for certiorari review. See id. at 5-8. Bibbs

did not respond to the Motion to Dismiss [5].

      On April 29, 2020, United States Magistrate Judge Linda R. Anderson

entered a Report and Recommendation [7] which recommended that the Petition be

dismissed with prejudice as untimely. See R. & R. [7] at 4. Bibbs has submitted

an Objection [8] to the Report and Recommendation [7], acknowledging that his

Petition is time-barred. See Obj. [8] at 1. Bibbs cites his lack of legal knowledge

and refers to some files that he seeks to obtain from his attorney. See id. at 1-2.

Respondent has filed a Response [9] opposing Petitioner’s Objection [8] and arguing

that the Magistrate Judge correctly concluded that the Petition [1] should be

dismissed as untimely. See Resp. [9] at 1-3.

                                 II. DISCUSSION

A.    Standard of review

      Because Petitioner has filed a written Objection to the Magistrate Judge’s

Report and Recommendation [7], the Court “make[s] a de novo determination of
                                          3
      Case 1:19-cv-00632-HSO-LRA Document 10 Filed 08/07/20 Page 4 of 8




those portions of the report or specified proposed findings or recommendations to

which objection is made.”     28 U.S.C. § 636(b)(1); see also Rule 8(b) of Rules

Governing Section 2254 Cases in the United States District Courts.        “Such review

means that this Court will examine the entire record and will make an independent

assessment of the law.”     Lambert v. Denmark, Civil No. 2:12-cv-74-KS-MTP, 2013

WL 786356, *1 (S.D. Miss. Mar. 1, 2013). In conducting a de novo review, the

Court is not “required to reiterate the findings and conclusions of the magistrate

judge.” Koetting v. Thompson, 995 F.2d 37, 40 (5th Cir. 1993).

      28 U.S.C. § 2244(d)(1) provides that

      [a] 1-year period of limitation shall apply to an application for a writ of
      habeas corpus by a person in custody pursuant to the judgment of a
      State court. The limitation period shall run from the latest of–
      (A)    the date on which the judgment became final by the conclusion of
             direct review or the expiration of the time for seeking such review;
      (B)    the date on which the impediment to filing an application created
             by State action in violation of the Constitution or laws of the
             United States is removed, if the applicant was prevented from
             filing by such State action;
      (C)    the date on which the constitutional right asserted was initially
             recognized by the Supreme Court, if the right has been newly
             recognized by the Supreme Court and made retroactively
             applicable to cases on collateral review; or
      (D)    the date on which the factual predicate of the claim or claims
             presented could have been discovered through the exercise of due
             diligence.

28 U.S.C. § 2244(d)(1).     This statute is construed as a statute of limitations, and

not a jurisdictional bar, such that it can be tolled. See Davis v. Johnson, 158 F.3d

806, 811 (5th Cir. 1998).

      Section 2244(d) provides for statutory tolling in that “[t]he time during which

a properly filed application for State post-conviction or other collateral review with


                                             4
      Case 1:19-cv-00632-HSO-LRA Document 10 Filed 08/07/20 Page 5 of 8




respect to the pertinent judgment or claim is pending shall not be counted toward

any period of limitation under this subsection.”     28 U.S.C. § 2244(d)(2). However,

“[a]s the text of § 2244(d)(2) provides, a state post-conviction application triggers

statutory tolling only if it is ‘properly filed’ and only while it remains ‘pending.’”

Leonard v. Deville, 960 F.3d 164, 168 (5th Cir. 2020) (quoting 28 U.S.C. §

2244(d)(2)).   The statute of limitations can also be equitably tolled, but equitable

tolling turns on the facts and circumstances of each particular case and is “available

only in rare and exceptional circumstances.” Jackson v. Davis, 933 F.3d 408, 410

(5th Cir. 2019) (quotation omitted).

       Having conducted a de novo review of the record, the Court agrees with the

conclusions reached by the Magistrate Judge that the Petition is untimely, and it

will adopt the Report and Recommendation.

B.     Analysis

1.     Statute of limitations

       Bibbs was sentenced on July 19, 2013. See Ex. “A” [5-1] at 1-4, 18, 26.

Because he pleaded guilty, Bibbs had no right to appeal under Mississippi law. See

Miss. Code Ann. § 99-35-101; Wrenn, 121 So. 3d at 915. Therefore, Bibbs’s state-

court conviction became final on the date he was sentenced, July 19, 2013. See 28

U.S.C. § 2244(d)(1)(A). Any § 2254 petition Bibbs wished to file was therefore due

on or before July 19, 2014. See 28 U.S.C. § 2244(d)(1). Bibbs’ Petition was not

executed and placed in the prison mailing system until September 13, 2019, see Pet.

[1] at 15, making it untimely unless tolling applies.



                                            5
      Case 1:19-cv-00632-HSO-LRA Document 10 Filed 08/07/20 Page 6 of 8




2.    Statutory tolling

      Bibbs is not entitled to statutory tolling because he did not “properly file” an

application for state post-conviction or other collateral review before the statute of

limitations expired on July 19, 2014. See 28 U.S.C. § 2244(d)(2).      He did not file

his PCR motion in state court until October 28, 2015, after the statute of limitations

had expired.     Therefore, statutory tolling under 28 U.S.C. § 2244(d)(2) is

unavailable.    See, e.g., id.; Hebrard v. Day, 232 F.3d 208, 2000 WL 1272966, at *1

(5th Cir. 2000) (per curiam). Unless equitable tolling applies, Bibbs’s Petition is

time-barred.

3.    Equitable tolling

      For equitable tolling to apply, a petitioner bears the burden of proof to

demonstrate “rare and exceptional circumstances” warranting its application.

Alexander v. Cockrell, 294 F.3d 626, 629 (5th Cir. 2002).    Equitable tolling is

available if a petitioner demonstrates: “(1) that he has been pursuing his rights

diligently, and (2) that some extraordinary circumstance stood in his way and

prevented timely filing.” Holland v. Florida, 560 U.S. 631, 649 (2010) (quotation

omitted). Diligence is defined as “reasonable diligence, not maximum feasible

diligence.”    Id. at 653 (quotation omitted). With respect to the extraordinary

circumstances requirement, any delays must result from external factors beyond

the petitioner’s control, and not from delays of his own making. See Jackson, 933

F.3d at 410.

      In this case, Bibbs did not respond to Respondent’s Motion to Dismiss [5] and

did not argue equitable tolling before the Magistrate Judge.     Because Bibbs had
                                            6
       Case 1:19-cv-00632-HSO-LRA Document 10 Filed 08/07/20 Page 7 of 8




not demonstrated that he was entitled to equitable tolling in opposition to

Respondents’ Motion to Dismiss, the Magistrate Judge correctly determined on the

record before her that the Petition is time-barred.

         In his Objection to the Report and Recommendation, Bibbs alludes to a

request that the Court find he is entitled to equitable tolling of the statute of

limitations because he lacks legal knowledge and is seeking some unspecified files

from his attorney. See Obj. [8] at 1-2.     However, it is well settled that “[n]either

excusable neglect nor ignorance of the law is sufficient to justify equitable tolling.”

Johnson v. Quarterman, 483 F.3d 278, 286 (5th Cir. 2007) (quotation omitted).         Nor

is proceeding pro se a “rare and exceptional” circumstance because “it is typical of

those bringing a § 2254 claim.” Felder v. Johnson, 204 F.3d 168, 171 (5th Cir.

2000).

         To the extent Bibbs claims that the lack of his unspecified client file from his

attorney constituted an external obstacle that prevented a timely filing of his

Petition, the Court must consider “how severely those impediments limited the

petitioner’s ability to timely file.” Jimenez v. Hunter, 741 F. App’x 189, 193 (5th

Cir. 2018).    In this case, Bibbs did not respond to Respondent’s Motion to Dismiss

and has not addressed the severity of any alleged external obstacles in his Objection

[8].   The record reflects that Bibbs was able to file a pro se PCR motion and

prosecute the related appeal in the state court system, as well as pursue the present

Petition [1] before this Court, all without this file, as Bibbs states in his Objection

[8] that he has yet to receive it. See Obj. [8] at 1.

         Based upon the foregoing, Bibbs has not demonstrated the existence of any
                                             7
     Case 1:19-cv-00632-HSO-LRA Document 10 Filed 08/07/20 Page 8 of 8




“rare and exceptional circumstances” warranting the application of equitable

tolling. See Alexander, 294 F.3d at 629. Bibbs has not shown that he has been

pursuing his rights diligently, or that “some extraordinary circumstance stood in his

way and prevented timely filing.” Holland, 560 U.S. at 649. Bibbs’s Petition is

time-barred and should be dismissed.

                                III. CONCLUSION

      The Court will overrule Petitioner’s Objection [8], adopt the Magistrate

Judge’s Report and Recommendation [7] as the opinion of this Court, grant

Respondent’s Motion to Dismiss [5], and dismiss the Petition for Writ of Habeas

Corpus [1] with prejudice as untimely.

      IT IS, THEREFORE, ORDERED AND ADJUDGED that, Petitioner

Douglas B. Bibbs’s Objection [8] to the Report and Recommendation [7] of United

States Magistrate Judge Linda R. Anderson is OVERRULED.

      IT IS, FURTHER, ORDERED AND ADJUDGED that, the Report and

Recommendation [7] of United States Magistrate Judge Linda R. Anderson is

ADOPTED in its entirety as the finding of this Court.

      IT IS, FURTHER, ORDERED AND ADJUDGED that, Respondent Pelicia

Hall’s Motion to Dismiss [5] is GRANTED, and Petitioner Douglas B. Bibbs’s

Petition for Writ of Habeas Corpus [1] is DISMISSED WITH PREJUDICE.

      SO ORDERED AND ADJUDGED, this the 7th day of August, 2020.


                                         s/ Halil Suleyman Ozerden
                                         HALIL SULEYMAN OZERDEN
                                         UNITED STATES DISTRICT JUDGE

                                          8
